ORDER
PER CURIAM:
Treasurer of the State of Missouri, as Custodian of the Second Injury Fund (hereinafter Fund), § 287.220 RSMo Cum.Supp. 1984, brought this action to appeal an award made against the Fund by the Division of Workers’ Compensation. The award against the Fund was upheld on review by the Labor and Industrial Relations Commission. On appeal, the Treasurer contends that there was insufficient evidence presented to the administrative law judge to warrant finding the claimant industrially disabled. Thus, the Treasurer argues the award of permanent total disability against the Fund was improper. We find there was sufficient competent evidence in the record to support the finding that the claimant was industrially disabled. The award of permanent total disability against the Fund was proper. An extended opinion would be of no precential value, and the award is affirmed pursuant to Rule 84.16(b).